EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Bootcheck on March 1, 2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Replace all the claims as follow:

l. (Currently Amended) A method for determination, at any point in time, a quality or phase of a specific physical property of a viscous substance, as the viscous substance progresses through stages of a particular process, the method comprising:
(a) preparing algorithms of compilations of stored data corresponding to historic data showing effects of temperature, time, moisture content, pH, and other variable conditions on the physical properties of the viscous substance;
(b) positioning the viscous substance within or upon a specific container or enclosure;
(c) embedding sensors in an interior mass of the viscous substance;
(d) obtaining periodic measurements, transmitted from the sensors, of the specific physical properties of the viscous substance, in sequential segments of time;

(t) transmitting the rendering of the quality of the specific physical property of the viscous substance to a mobile phone, electronic storage device, or desktop computer of an end user.

2. (Previously Presented) The method of Claim 1, wherein the viscous substance is a concrete slurry.
3. (Previously Presented) The method of Claim 1, wherein the viscous substance is asphalt.
4. (Previously Presented) The method of Claim 1, wherein the viscous substance is being transported through a pipeline or conduit.

5. (Currently Amended) A method for determination, at any point in time, a quality or phase of a specific physical property of a viscous substance, as the viscous substance progresses through a particular process, the method comprising:
(a) preparing algorithms of compilations of stored data corresponding to historic data showing effects of temperature, time, moisture content, pH, and other variable conditions on the physical properties of the viscous substance;
(b) providing (i) a container or defined volume of the viscous substance, (ii) a plurality of sensors having electronic tag identifiers, (iii) access to a cloud data storage system, and (iv) at least one interrogator;
(c) embedding the sensors within an interior mass of the viscous substance;
(d) obtaining periodic measurements, as transmitted from the sensors to the interrogator, of the specific physical property or properties of the viscous substance;
(e) accessing the algorithms for direct comparison with the periodic measurements obtained from the sensors;
(f) converting the obtained periodic measurements into a rendering of a stage, or quality, of the specific physical property of the viscous substance;
(g) transmitting the rendering of the quality of the specific physical property of the viscous substance to a mobile phone, electronic storage device, or desktop computer of an end user.

6. (Previously Presented) The method of Claim 5, wherein the viscous substance is a concrete slurry.
7. (Previously Presented) The method of Claim 5, wherein the viscous substance is asphalt.
8. (Previously Presented) The method of Claim 5, wherein the viscous substance is being transported through a pipeline or conduit.
9. (Previously Presented) The method of Claim 5, wherein the periodic measurements of the viscous substance are stored in a data server located remotely from the interrogator.
10. (Currently Amended) The method of Claim 5, wherein the transmitting of the rendering of the quality of the specific physical property of the viscous substance is by conventional electronic communication via a hard-wired connection.
11. (Currently Amended) The method of Claim 5, wherein the transmitting of the rendering of the quality of the specific physical property of the viscous substance is stored within the interrogator and intermittently wirelessly sent to a Cloud storage location.

12. (Currently Amended) A method for determination, at any point in time, a viscous substance's degree of hardness or compressive strength as the viscous substance progresses through stages of a curing process, the method comprising:
(a) preparing algorithms of compilations of stored data corresponding to historic data showing effects of temperature, time, moisture content, pH, and other variable conditions on physical properties of the viscous substance;
(b) providing (i) a container or defined volume of the viscous substance, (ii) a plurality of sensors having electronic tag identifiers, (iii) access to a cloud data storage system, and (iv) at least one interrogator;
(c) inserting a certain number of the plurality of sensors into the viscous substance;
(d) initiating an electronic time-keeping mechanism;
(e) powering at least one interrogator to receive readings of a multiplicity of the physical properties of an internal mass of the viscous substance, as transmitted by the sensors;
(f) communicating, by means of the interrogator, the readings of the physical properties of the viscous substance for storage within an electronic cloud-based network;
(g) converting, using the historic data contained in the algorithms, the readings into a relative hardness or percentage of completion of the curing process; and
(h) transmitting the relative hardness or percentage of completion of the curing process to mobile phones, devices, or desktop computers of ultimate users.

13. (Previously Presented) The method of Claim 12, wherein the viscous substance is a concrete slurry.
14. (Previously Presented) The method of Claim 12, wherein the viscous substance is asphalt.
15. (Currently Amended) The method of Claim 12, wherein the readings of the physical properties of the viscous substance are stored within the interrogator.
16. (Currently Amended) The method of Claim 12, wherein the physical properties of the viscous substance are stored in a data server located remotely from the interrogator.
17. (Currently Amended) The method of Claim 12, wherein the transmitting of the relative hardness or percentage of completion of the curing process is transmitted by conventional electronic communication via a hard-wired connection.
18. (Currently Amended) The method of Claim 12, wherein the transmitting of the relative hardness or percentage of completion of the curing process is stored within the interrogator and intermittently wirelessly sent to a Cloud storage location.
19. (Currently Amended) The method of Claim 12, further comprising storing the physical properties of the viscous substance in a data matrix, the data matrix including a plurality of columns for the physical properties sensed at a variety of locations within the viscous substance. 

Allowable Subject Matter
	 
Applicant's proposed amended claims with respect to the pending claims 1-19, places the application in condition for allowance.
 
  In view of applicant’s amendment to amend the claim 12 to obviate the 35 U.S.C.  §112 (f) rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112(f). 

  In view of applicant’s amendment to amend the claims 1, 5, 12 and 16-19 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.        
 
Claims 1-19 are allowed to overcome the 35 U.S.C.  §112(f) rejections and the 35 U.S.C. §112 second paragraph rejections set forth in the previous Office action and to include all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/NAM V NGUYEN/
Primary Examiner, Art Unit 2684